          Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 1 of 45 PageID 1




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

        QUALITY LABOR MANAGEMENT,
        LLC,
                                                               Case No. __________________
                         Plaintiff,
                                                               PRELIMINARY AND
        vs.
                                                               PERMANENT INJUNCTIVE
        JESSICA GALVAN, an individual, and                     RELIEF REQUESTED
        STEVEN MULLEN, an individual,
                                                               DEMAND FOR A JURY
                         Defendants.                           TRIAL




                        VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF

                   Plaintiff Quality Labor Management, LLC (“Quality Labor” or “Plaintiff”),

        by and through its undersigned counsel, hereby sues Defendants, Jessica Galvan

        (“Galvan”) and Steven Mullen (“Steve Mullen”) (collectively, “Defendants”), and

        seeks temporary and permanent injunctive relief against Defendants. In support,

        Plaintiff states as follows:

                                       NATURE OF THE ACTION

                   This is an action against Quality Labor’s former employees arising out of their

        active involvement with a direct competitor of Quality Labor in violation of

        contractual and common law duties owed to Quality Labor, their breaches of several

        restrictive covenants, their misappropriation of Quality Labor’s trade secrets and

        other confidential and proprietary information, and their tortious interference with

                                                      1
4843-8372-9379.2
          Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 2 of 45 PageID 2




        Quality Labor’s well-established business relationships.         Accordingly, Quality

        Labor seeks to recover its damages and to enjoin Defendants from (a) competing

        with Quality Labor within the agreed upon restricted area during the agreed upon

        prescribed time period; (b) using or disclosing any of Quality Labor’s business

        information, trade secrets or technological expertise that is not readily known or

        available to the public including client lists, employee lists, data, records, writing,

        techniques, methods, processes, or any other information, knowledge, or intelligence

        relating to any aspect of Quality Labor’s business; (c) independently or

        cooperatively soliciting, inducing, or encouraging any current employees,

        contractors or affiliates of Quality Labor to terminate their employment/affiliation

        with Quality Labor; (d) contacting, soliciting, or accepting business from any actual

        or prospective clients of Quality Labor; and (e) otherwise tortiously interfering with

        Quality Labor’s contractual and business relations.

                             PARTIES, JURISDICTION, AND VENUE

                   1.   Quality Labor is a Florida limited liability company with its principal

        place of business located at 4035 W. 1st Street, Sanford, Florida. Each of Quality

        Labor’s members reside in Florida.

                   2.   Defendants are both individuals residing in Texas.

                   3.   This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

        because this dispute is between citizens of different states. Complete diversity exists


                                                    2
4843-8372-9379.2
          Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 3 of 45 PageID 3




        between Plaintiff and Defendants. Further, the amount in controversy in this action

        exceeds $75,000, exclusive of interest and costs.

                   4.   This court also has subject matter jurisdiction, pursuant to 28 U.S.C. §

        1331 and the Federal Defend Trade Secrets Act (“FDTSA”), 18 U.S.C. §

        1836(b)(1). The FDTSA vests original jurisdiction in federal courts to decide civil

        cases involving misappropriation of trade secrets where, as here, “the trade secret is

        related to a product or service used in, or intended for use in, interstate or foreign

        commerce.” See Grow Fin. Fed. Credit Union v. GTE Fed. Credit Union, No. 8:17-

        CV-1239-T-30JSS, 2017 WL 3492707, at *3 (M.D. Fla. Aug. 15, 2017).

                   5.   This court has supplemental jurisdiction over Plaintiff’s state law

        claims in accordance with 28 U.S.C. § 1367 because those claims are so related to

        Plaintiff’s federal law claim that they form part of the same case and controversy.

                   6.   This court has personal jurisdiction over Defendants because both

        Defendants submitted to the jurisdiction of the Court by assenting to an agreement

        providing that all disputes shall be litigated in Orange County, Florida.

                   7.   Further, the court has personal jurisdiction over Defendants because

        Defendants caused injury to Quality Labor within the state of Florida while

        providing services to Quality Labor within the state of Florida.




                                                    3
4843-8372-9379.2
          Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 4 of 45 PageID 4




                   8.    Galvan also availed herself of the forum by traveling to Quality Labor’s

        headquarters in Florida to attend, among other things, staff meetings, training

        sessions, and company-wide holiday gatherings, between 2013 and 2020.

                   9.    Similarly, Steve Mullen availed himself of the forum by traveling to

        Quality Labor’s headquarters in Florida to attend, among other things, staff

        meetings, training sessions, and company-wide holiday gatherings, between 2015

        and 2020.

                   10.   Venue is proper in this court pursuant to Section 19 of the Galvan

        Agreement and Section 18 of the Steve Mullen Agreement, as defined herein.

                                      FACTUAL BACKGROUND


        A.         Quality Labor

                   11.   Founded in 2008, Quality Labor has developed a high-end, professional

        skilled service company that partners with clients from across the United States in

        need of skilled staff. Quality Labor fulfills the needs of its clients, from various

        industries, by utilizing innovative software, trained staff and years of business

        acumen.

                   12.   Specifically, Quality Labor provides workforce management to its

        clients in a wide array of industries, including: construction, industrial, energy,

        stevedoring and telecommunications.



                                                     4
4843-8372-9379.2
          Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 5 of 45 PageID 5




                   13.   Annually, Quality Labor conducts business with hundreds of clients

        located around the United States. Quality Labor has a particularly well established

        business practice in Texas, servicing areas throughout the state via its offices located

        in Houston, Dallas and Austin since 2013.

                   14.   To serve its clients, Quality Labor employs thousands of skilled

        laborers (referred to by Quality Labor as “Team Members”), annually.

                   15.   In its more than 13 years of operation, Quality Labor invested

        significant monetary and other resources to develop, among other things, its

        confidential and proprietary pricing, business know-how, client lists, and Team

        Member lists.

                   16.   Specifically, Quality Labor has developed valuable, proprietary

        databases of information documenting important, non-public information regarding

        its clients, employees, and Team Members. Quality Labor stores this information,

        along with its other confidential business information, on its electronic servers,

        which can only be accessed with a Quality Labor log-in and password.

                   17.   Quality Labor provides certain of its employees with individual

        credentials to access Quality Labor’s servers. Access is limited based upon region—

        meaning that only employees working in Texas have access to information related

        to Texas business operations.




                                                   5
4843-8372-9379.2
          Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 6 of 45 PageID 6




                   18.   As stated, Quality Labor maintains a comprehensive client list for each

        region in which Quality Labor operates.           Quality Labor’s client list contains

        confidential and proprietary information that is not readily available to the public.

        For example, Quality Labor’s client list includes the bill rate and pay rate that each

        client is willing to pay for a given job. Further, Quality Labor’s client list includes

        the contact information (name and direct phone number, often including a cell phone

        number) for the primary decision-maker of each client. Lastly, Quality Labor’s

        client list includes notes describing Quality Labor’s intel on each of its client’s

        businesses and preferences, as acquired through Quality Labor’s several years of

        experience working with a given client.

                   19.   Quality Labor also maintains a comprehensive list of its Team

        Members. This list includes detailed, nonpublic information on each of Quality

        Labor’s Team Members that Quality Labor has acquired over its years of employing

        said Team Members.          Specifically, the list includes names, contact information

        (including direct cell phone numbers), job rate, pay rate, job site address, job site

        supervision, list of skills, E-Verify information and drug test results for each Team

        Member. Most importantly, the Team Member list includes notes regarding any

        given Team Member’s history—such as, whether a specific client approved or

        disapproved of the specific Team Member’s work.




                                                     6
4843-8372-9379.2
          Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 7 of 45 PageID 7




                   20.   Quality Labor’s Texas-based client list and Team Member list are

        stored in Microsoft Excel spreadsheets on Quality Labor’s electronic server, and

        they can only by employees with log-in credentials. Moreover, each region is able

        to view the confidential information described above that is applicable to that region.

                   21.   Because Defendants worked in Texas, Defendants had full access to

        Quality Labor’s confidential information relating to Texas.

                   22.   Quality Labor exercises reasonable measures to ensure the continuing

        confidentiality of its trade secrets and confidential information. To that end, Quality

        Labor utilizes non-disclosure, non-competition, and non-solicitation agreements,

        which are necessary and reasonable to protect its legitimate business interests.

                   23.   Each member of Quality Labor’s professional staff is required to sign a

        non-disclosure agreement as a prerequisite to employment with Quality Labor. In

        other words, each employee with access to Quality Labor’s server signed a non-

        disclosure agreement.

                   24.   As a further condition of employment with Quality Labor, each

        employee, independent contractor and/or Team Member is required to sign an

        Employee Handbook Acknowledgement and Receipt form, acknowledging that it is

        the employee/contractor’s responsibility to read and comply with the policies

        contained in the handbook and any revisions thereto.




                                                     7
4843-8372-9379.2
          Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 8 of 45 PageID 8




                   25.   The Employee Handbook directs Quality Labor’s workers to maintain

        the confidentiality of all information relating to Quality Labor’s clients and their

        businesses and not to disclose such information to external parties or even to other

        employees without a “need to know.”

                   26.   Each year, Quality Labor spends hundreds of thousands of dollars on

        travel and expenses of officers, sales personnel, and other employees in support of

        establishing and maintaining goodwill with its clients. For example, in 2020 alone,

        Quality Labor spent over $600,000 reimbursing operations, travel and other

        expenses incurred by Texas representatives in connection with Quality Labor

        business.

                   27.   Quality Labor’s trade secrets are utilized not only in Texas, but across

        the United States in furtherance of Quality Labor’s business operations.

        B.         Quality Labor’s Texas Operations and the Defendants

                   28.   In 2013, Quality Labor made the strategic decision to expand its Texas

        operations. Before 2013, Quality Labor serviced clients in Texas, but did not have

        a physical office in Texas. Quality Labor recognized the need for expansion to better

        service its already established client relationships.

                   29.   To that end, Quality Labor appointed an “area representative” to aid in

        expanding its Texas operation.          In February of 2013, pursuant to an Area

        Representative Agreement, Quality Labor appointed Scott Mullen (“Scott Mullen”),


                                                     8
4843-8372-9379.2
          Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 9 of 45 PageID 9




        the brother of Defendant Steve Mullen, as Quality Labor’s representative for the

        state of Texas. Scott Mullen’s duties included, but were not limited to, recruiting

        members to Quality Labor’s staff, soliciting clients, accepting and filling clients’

        orders, and assigning said staff on Quality Labor’s behalf only under the designated

        service name of Quality Labor and no other name unless otherwise specifically

        directed in writing by Quality Labor. 1

                   30.   Scott Mullen hired Galvan as Quality Labor’s operations manager and

        lead recruiter in Texas. For several years, Galvan and Scott Mullen collaborated and

        grew Quality Labor’s business in Texas. Scott Mullen expanded his staff to include

        his wife, sister, and father. In 2014, Scott Mullen also hired his brother—Steve

        Mullen—to manage sales for Quality Labor’s Houston office.

                   31.   As a condition to Galvan’s and Steve Mullen’s employment with

        Quality Labor, both Defendants were required to enter into an employment

        agreement containing certain restrictive covenants designed to protect Quality

        Labor. To that end, on June 13, 2013, Quality Labor and Galvan entered into the




                   1
                  The 2013 Area Representative Agreement was subsequently updated on December 16,
        2015, whereby Quality Labor appointed Scott Mullen and Scott Mullen’s wholly-owned limited
        liability company, SK Mullen Consulting, LLC (“SKM”), as Quality Labor’s collective Area
        Representative throughout Texas. Hereinafter, Scott Mullen and SKM will collectively be referred
        to throughout as “Scott Mullen.” True and correct copies of the 2013 Area Representative
        Agreement and the 2015 update are attached hereto as Composite Exhibit A.


                                                       9
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 10 of 45 PageID 10




        Covenant Not to Compete, Covenant Not to Solicit, and Non-Disclosure Agreement

        (the “Galvan Agreement”).2

                   32.      Pursuant to the Galvan Agreement, Galvan expressly agreed that while

        employed with Quality Labor, and for twenty (20) months thereafter, Galvan would

        neither solicit any of Quality Labor’s clients or employees nor compete with Quality

        Labor. Ex. B, §§4-5. Further, Galvan agreed never to disclose any of Quality

        Labor’s confidential business information, trade secrets, or technological expertise

        (the “Confidential Information”) Id. at §§3(c), 6.

                   33.      As a condition to his employment with Quality Labor, Steve Mullen

        signed a similar agreement. Specifically, on June 8, 2015, Quality Labor and Steve

        Mullen entered into the Covenant Not to Compete, Covenant Not to Solicit, and

        Non-Disclosure Agreement (the “Steve Mullen Agreement”).3

                   34.      Pursuant to the Steve Mullen Agreement, Steve Mullen expressly

        agreed that while employed with Quality Labor, and for twenty-four (24) months

        thereafter, Steve Mullen would neither solicit any of Quality Labor’s clients or

        employees nor compete with Quality Labor. Ex. C, §§4-5. Further, Steve Mullen

        agreed never to disclose any of Quality Labor’s confidential business information,




                   2
                       A true and correct copy of the Galvan Agreement is attached hereto as Exhibit B.
                   3
                       A true and correct copy of the Steve Mullen Agreement is attached hereto as Exhibit C.


                                                            10
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 11 of 45 PageID 11




        trade secrets, or technological expertise (the “Confidential Information”) Id. at

        §§3(c), 6.

                   35.   Defendants utilized Quality Labor’s resources and assisted Scott

        Mullen in growing Quality Labor’s presence in Texas. By the end of 2019, Quality

        Labor earned almost $13 million in revenue from its Texas operations, alone.

                   C.    Defendants’ Violations of Their Agreements With Quality Labor

                   36.   Despite Quality Labor’s solid performance in Texas in previous years,

        the company experienced a down year in 2020. When asked why Quality Labor’s

        performance had dipped so dramatically in Texas during 2020, Scott Mullen cited

        the COVID-19 pandemic.

                   37.   However, Quality Labor soon learned that the down-turn was actually

        a result of a coordinated plot to start a new company to directly compete with Quality

        Labor carried out by Scott Mullen, Steve Mullen and Galvan.

                   38.   On February 23, 2021, Quality Labor received a phone call from a

        Texas client inquiring about the status of two injured employees at a location in

        Dallas, Texas. When Quality Labor advised the client that it did not possess any

        record of having placed employees at their location, the client informed Quality

        Labor that the employees were placed through “Scott’s new company.”

                   39.   Quality Labor immediately began to investigate “Scott’s new

        company” and all those involved.


                                                    11
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 12 of 45 PageID 12




                   40.   On February 24, 2021, Quality Labor notified Scott Mullen that he was

        suspended pending an investigation into his business activities.

                   41.   Galvan resigned the next day, on February 25, 2021. That same day,

        only a day after his suspension, Scott Mullen apparently entered and cleaned out

        Quality Labor’s Texas office after normal working hours without Quality Labor’s

        permission, taking with him his company phone, laptop, and other equipment issued

        and paid for by Quality Labor. Upon information and belief, Galvan assisted Scott

        Mullen in this effort.

                   42.   Shortly thereafter, on March 1, 2021, Steve Mullen resigned as well.

                   43.   Although Quality Labor’s investigation into the extent of Defendants’

        wrongdoing is ongoing, Quality Labor has uncovered significant evidence

        establishing that Defendants wrongfully misappropriated Quality Labor’s trade

        secrets and company information and resources in order to further a competing

        venture.

                   44.   Quality Labor’s investigation revealed that Defendants, in violation of

        the express terms of the agreements that each Defendant signed, diverted business

        to Scale and Change LLC and/or Scale and Change Management LLC (together,

        “Scale and Change”) while still employed, and being compensated, by Quality

        Labor.




                                                    12
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 13 of 45 PageID 13




                   45.   While employed by Quality Labor, Galvan accepted applications for

        skilled workers on behalf of both Scale and Change and Quality Labor. For example,

        Quality Labor discovered a draft email dated January 29, 2021, contained in

        Galvan’s deleted email file that attached a prospective employee’s application to

        Scale and Change. The applicant identified is a current Quality Labor Team

        Member.

                   46.   Galvan also staffed current Quality Labor Team Members on projects

        maintained by Scale and Change, without the Team Members’ knowledge.

        Specifically, on March 9, 2021, a Quality Labor employee interviewed a prior

        Quality Labor Team Member, Baldemar Valencia Arteaga (“Arteaga”).4 Arteaga

        stated that in November of 2020, Galvan placed Arteaga at a job site maintained by

        Scale and Change, while representing to Arteaga that Quality Labor was now Scale

        and Change. Hager Decl., ¶8(a)-(i).

                   47.   Steve Mullen similarly diverted prospective and actual Team Members

        from Quality Labor to Scale and Change. On that point, Quality Labor uncovered

        emails dated September 9, 2020, sent from Steve Mullen’s Quality Labor address

        inviting the recipient to fill out Scale and Change employment applications. In the

        emails, Steve Mullen edited his signature block to state that he was the “Chief of


                   4
                 See Declaration of Ross Hager (“Hager Decl.”), filed contemporaneously herewith, in
        support of Plaintiff’s Motion for Temporary Injunction.


                                                      13
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 14 of 45 PageID 14




        Operations” for “Construction Staffing & Services LLC.” Further, Steve Mullen’s

        email            signature   also    boldly     included     the     following      image:




                   48.     Steve Mullen also attempted to persuade Quality Labor’s clients to stop

        doing business with Quality Labor and instead move their business to Scale and

        Change. In February of 2021, one of Quality Labor’s largest Texas clients advised

        that it received a telephone call from Steve Mullen, who attempted to convince the

        client to move its business from Quality Labor to “his brother’s company.” Hager

        Decl., ¶7.

                   D.      Scale and Change

                   49.     Scale and Change is operated by Michael Chase Myrick (“Myrick”).

        Upon information and belief, Myrick and Scott Mullen are close friends, vacation

        together, and lived next door to one another for four years.

                   50.     According to filings with the Texas Secretary of State, on October 21,

        2019 and January 14, 2021, Myrick incorporated Scale and Change LLC and Scale

        and Change Management LLC, respectively.5




                   5
                A true and correct copy of Scale and Change LLC’s Certificate of Formation and Scale
        and Change Management LLC’s Certificate of Formation are attached hereto as Composite
        Exhibit D.


                                                      14
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 15 of 45 PageID 15




                   51.   According to his LinkedIn profile, Myrick works as a Strategic

        Sourcing Manager for Ericsson, the cellphone manufacturer, and upon information

        and belief has limited, if any, experience in the staffing industry.6

                   52.   According        to        Scale         and        Change’s           website

        (https://scaleandchange.com/), the company provides construction staffing and

        services, such as electricians, plumbers, pipe-fitters, carpenters, and welders—the

        exact services that Quality Labor provides—throughout the state of Texas. Scale

        and Change touts itself as possessing over 30 years of combined experience in

        staffing.7

                   E.    Scott Mullen

                   53.   Upon information and belief, the wrongful conduct detailed above was

        performed at the direction and behest of Scott Mullen, who led the charge in

        misappropriating Quality Labor’s resources for the benefit for Scale and Change.

                   54.   Quality Labor uncovered emails sent from Quality Labor’s long-time

        client to Scott Mullen on his Quality Labor email address. The client told Scott

        Mullen that it was in need of two Team Members for a project. Scott Mullen

        responded stating he would “take care of it.” However, Quality Labor’s records are


                   6
                  A true and correct copy of Myrick’s LinkedIn profile, as it appeared on March 17, 2021,
        is attached hereto as Exhibit E.
                   7
                 A true and correct copy of Scale and Change’s website, as it appeared on March 8,
        2021, is attached hereto as Exhibit F.


                                                       15
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 16 of 45 PageID 16




        devoid of any indication that Quality Labor’s Team Members were actually placed

        with the client in response to this request. Upon information and belief, Scott Mullen

        staffed this request with two employees of Scale and Change.

                   55.   From March 2, 2021 through March 4, 2021, Quality Labor’s President

        and Chief Executive Officer, Mark Lang (“Lang”), met with Quality Labor’s largest

        Texas clients. Three clients confirmed Scott Mullen’s relationship with Scale and

        Change and stated that, upon the advice of Scott Mullen, they had transferred their

        business from Quality Labor to Scale and Change. The first client stated that in

        October of 2020, Scott Mullen represented himself as the owner of Scale and Change

        in order to obtain the client’s business for the new company. The first client further

        advised, in the presence of two other Quality Labor employees, that the client knew

        of two email addresses for Scott Mullen—one associated with Quality Labor and

        one associated with Scale and Change—and that the client had accidentally

        addressed the aforementioned email requesting two Team Members to Scott

        Mullen’s Quality Labor address.         The second client advised that Scott Mullen

        represented to it in January of 2021 that he had left Quality Labor to start a new

        company, Scale and Change. The last client told Lang that as early as September of

        2020, Scott Mullen and a former employee of Quality Labor, who Scott Mullen

        supervised, represented that Quality Labor was now Scale and Change.




                                                   16
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 17 of 45 PageID 17




                   56.   Together, Scott Mullen, Steve Mullen and Galvan utilized Quality

        Labor’s Confidential Information on behalf of Scale and Change.

                   57.   The activities outlined herein constitute direct and unfair competition

        with Quality Labor and use of Quality Labor’s trade secrets, goodwill and

        Confidential Information in direct violation of the agreements executed while under

        Quality Labor’s employ.

                   58.   All conditions precedent to the filing and maintenance of this action

        have been performed, waived or excused.

                   59.   Plaintiff has retained the law firm of Foley & Lardner, LLP in this

        matter and is obligated to pay a reasonable fee for its services.

                                Count I – Breach of Covenant Not to Compete
                                                  (Galvan)

                   60.   Plaintiff realleges and incorporates by reference the allegations in

        Paragraphs 1 through 59 above.

                   61.   On or about June 13, 2013, Galvan entered into the Galvan Agreement

        with Quality Labor.

                   62.   Pursuant to Section 4 of the Galvan Agreement, Galvan agreed that,

        during the period of her association with Quality Labor in any capacity, and for a

        period of twenty (20) months after Galvan’s termination, Galvan would not become

        associated in any way with any business or endeavor within the “Territory.” The

        Galvan Agreement defines the Territory to include “any county in which [Quality

                                                    17
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 18 of 45 PageID 18




        Labor] […] provides or markets its services or products, establishes business

        relationships or in which a Customer is located or does business.” Galvan

        Agreement, § 3(d).

                   63.   The non-competition provision is necessary to protect and maintain

        Quality Labor’s legitimate business interests, including but not limited to: (i) its

        trade secrets, (ii) its valuable and confidential business information, (iii) its

        substantial relationships with specific prospective or existing clients, and (iv) its

        goodwill associated with the Quality Labor name throughout the state of Texas.

                   64.   The twenty-month restriction in the non-competition provision

        prohibiting Galvan from performing any work competitive with Plaintiff is

        reasonable to protect Plaintiff’s legitimate business interests.        Further, the

        geographic scope in the non-competition provision is reasonable in that it

        encompasses only the geographic territory in which Quality Labor operated.

                   65.   Galvan breached the non-competition provision by working for or

        otherwise providing services to Scale and Change within the Territory—a direct

        competitor of Quality Labor.

                   66.   Galvan’s breaches of the non-competition provision have caused and

        continue to cause Plaintiff irreparable harm in the form of, among other things, loss

        of customers and goodwill.




                                                   18
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 19 of 45 PageID 19




                   67.   Accordingly, Plaintiff lacks an adequate remedy at law, and the interest

        of the public will be well-served by the entry of an injunction.

                   68.   Further, as a result of Galvan’s acts and omissions, Plaintiff is entitled

        to recover its damages, to the extent they can be ascertained.

                   69.   Pursuant to Section 542.335(1)(k), Fla. Stat., and Section 18 of the

        Galvan Agreement, Plaintiff is entitled to recover the fees it incurs in prosecuting

        this action.

                   70.   Pursuant to Section 542.335(1)(j), Fla. Stat., Plaintiff is entitled to an

        immediate injunction restraining Galvan’s breaches of the non-competition

        provision.

                   WHEREFORE, Plaintiff seeks a judgment against Galvan for all ascertainable

        damages and interest, and respectfully requests entry of a temporary and permanent

        injunction enjoining Galvan from violating the non-competition provision, awarding

        Plaintiff its attorneys’ fees and costs incurred in prosecuting this action pursuant to

        Section 542.335(1)(k), Fla. Stat., and Section 18 of the Galvan Agreement, and

        requests such further relief as this Court deems just and proper.

                                 Count II – Breach of Covenant Not to Solicit
                                               (Galvan)

                   71.   Plaintiff realleges and incorporates the allegations contained in

        Paragraphs 1 through 59 above.



                                                      19
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 20 of 45 PageID 20




                   72.   On or about June 13, 2013, Galvan entered into the Galvan Agreement

        with Quality Labor.

                   73.   Pursuant to Section 5(a) of the Galvan Agreement, Galvan agreed that

        while employed and for twenty (20) months thereafter, Galvan would not solicit and

        of Quality Labor’s clients.

                   74.   Further, Pursuant to Section 5(b) of the Galvan Agreement, Galvan

        agreed that while employed and for twenty (20) months thereafter, Galvan would

        not “accept employment with, hire, or enter into business with, any person who then

        is, or at any time within less than one full year preceding said employment, hiring or

        entry into business has been, in the Company's employ, nor directly or indirectly

        solicit any of the Company's employees to work for any company or business that is

        competitive with Company, whether or not the Employee has any part in or

        association with that competitive company or business.”

                   75.   The non-solicitation provisions are necessary to protect and maintain

        Plaintiff’s legitimate business interests, including but not limited to: (i) its trade

        secrets, (ii) its valuable and confidential business information, (iii) its substantial

        relationships with specific prospective or existing clients, and (iv) its goodwill

        associated with the Quality Labor name throughout the state of Texas.

                   76.   The twenty-month restriction on the solicitation of Quality Labor’s

        Team Members is reasonable to protect Plaintiff’s legitimate business interests.


                                                    20
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 21 of 45 PageID 21




                   77.   Galvan breached the non-solicitation provisions by, at a minimum,

        hiring and/or staffing Quality Labor’s Team Members on behalf of Scale and Change

        while the Team Member was either still employed with Quality Labor or had been

        in Quality Labor’s employ at some point in the preceding year.

                   78.   Galvan’s breaches of the Galvan Agreement have caused and will cause

        Plaintiff irreparable harm in the form of, among other things, loss of customers and

        goodwill.

                   79.   Plaintiff lacks an adequate remedy at law, and the interest of the public

        will be well-served by the entry of an injunction.

                   80.   Pursuant to Section 542.335(1)(k), Fla. Stat., and Section 18 of the

        Galvan Agreement, Plaintiff is entitled to recover the fees it incurs in prosecuting

        this action.

                   81.   Pursuant to Section 542.335(1)(j), Fla. Stat., Plaintiff is entitled to an

        immediate injunction restraining Galvan’s actual and threatened breach of the non-

        solicitation provisions.

                   82.   Further, as a result of Galvan’s acts and omissions, Plaintiff is entitled

        to recover its damages, to the extent they can be ascertained.

                   WHEREFORE, Plaintiff seeks a judgment against Galvan for all ascertainable

        damages and interest, and respectfully requests entry of a temporary and permanent

        injunction enjoining Galvan from violating the non-solicitation provisions, awarding


                                                      21
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 22 of 45 PageID 22




        Plaintiff its attorneys’ fees and costs incurred in prosecuting this action pursuant to

        Section 542.335(1)(k), Fla. Stat., and Section 18 of the Galvan Agreement, and

        requests such further relief as this Court deems just and proper.

                     Count III – Breach of Covenant Not to Disclose or Use Confidential
                                            Information
                                              (Galvan)

                   83.   Plaintiff realleges and incorporates the allegations contained in

        Paragraphs 1 through 59 above.

                   84.   On or about June 13, 2013, Galvan entered into the Galvan Agreement

        with Quality Labor.

                   85.   Pursuant to Section 6 of the Galvan Agreement, Galvan agreed not to

        disclose any Confidential Information, as defined in the Galvan Agreement to

        include, among other things, customer lists, vendor lists, all business records and

        personnel data related to the employees of the Company.

                   86.   Galvan breached Section 6 of the Galvan Agreement by utilizing

        Quality Labor’s Confidential Information to aid in Scale and Change’s business and

        to contact and solicit Quality Labor’s actual or potential Team Members, on behalf

        of Scale and Change.

                   87.   Galvan’s actions during the term of the Galvan Agreement constitute

        an actual, and a threatened, breach of the confidentiality provision as she is in a




                                                   22
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 23 of 45 PageID 23




        position to, and already has, used and disclosed Plaintiff’s trade secrets and

        Confidential Information to the detriment of Quality Labor.

                   88.   Galvan’s breach, and threatened breach, of the confidentiality provision

        have caused and will cause Plaintiff irreparable harm in the form of, among other

        things, loss of customers and goodwill.

                   89.   Plaintiff lacks an adequate remedy at law, and the interest of the public

        will be well-served by the entry of an injunction.

                   90.   Pursuant to Section 542.335(1)(k), Fla. Stat., and Section 18 of the

        Galvan Agreement, Plaintiff is entitled to recover the fees it incurs in prosecuting

        this action.

                   91.   Pursuant to Section 542.335(1)(j), Fla. Stat., Plaintiff is entitled to an

        immediate injunction restraining Galvan’s actual and threatened breach of the

        confidentiality provisions.

                   92.   Further, as a result of Galvan’s acts and omissions, Plaintiff is entitled

        to recover its damages, to the extent they can be ascertained.

                   WHEREFORE, Plaintiff seeks a judgment against Galvan for all ascertainable

        damages and interest, and respectfully requests entry of a temporary and permanent

        injunction enjoining Galvan from violating the confidentiality provision, awarding

        Plaintiff its attorneys’ fees and costs incurred in prosecuting this action pursuant to




                                                      23
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 24 of 45 PageID 24




        Section 542.335(1)(k), Fla. Stat., and Section 18 of the Galvan Agreement, and

        requests such further relief as this Court deems just and proper.

                               Count IV – Breach of Covenant Not to Compete
                                              (Steve Mullen)

                   93.   Plaintiff realleges and incorporates by reference the allegations in

        Paragraphs 1 through 59 above.

                   94.   On or about June 8, 2015, Steve Mullen entered into the Steve Mullen

        Agreement with Quality Labor.

                   95.   Pursuant to Section 4 of the Steve Mullen Agreement, Steve Mullen

        agreed that, during the period of his association with Quality Labor in any capacity,

        and for a period of twenty-four (24) months after termination, Steve Mullen would

        not become associated in any way with any business or endeavor within the

        “Territory.” The Steve Mullen Agreement defines the Territory to include “any

        county in which [Quality Labor] currently does Business, or […] provides or

        markets its services or products, establishes business relationships or in which a

        Customer is located or does business.” Steve Mullen Agreement, § 3(d).

                   96.   The non-competition provision is necessary to protect and maintain

        Quality Labor’s legitimate business interests, including but not limited to: (i) its

        trade secrets, (ii) its valuable and confidential business information, (iii) its

        substantial relationships with specific prospective or existing clients, and (iv) its

        goodwill associated with the Quality Labor name throughout the state of Texas.

                                                   24
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 25 of 45 PageID 25




                   97.   The twenty-four month restriction in the non-competition provision

        prohibiting Steve Mullen from performing any work competitive with Plaintiff is

        reasonable to protect Plaintiff’s legitimate business interests.           Further, the

        geographic scope in the non-competition provision is reasonable in that it

        encompasses only the geographic territory in which Quality Labor operated.

                   98.   Steve Mullen breached the non-competition provision by working for

        or otherwise providing services to Scale and Change with the Territory—a direct

        competitor of Quality Labor.

                   99.   Steve Mullen’s breaches of the non-competition provision have caused

        and continue to cause Plaintiff irreparable harm in the form of, among other things,

        loss of customers and goodwill.

                   100. Accordingly, Plaintiff lacks an adequate remedy at law, and the interest

        of the public will be well-served by the entry of an injunction.

                   101. Further, as a result of Steve Mullen’s acts and omissions, Plaintiff is

        entitled to recover its damages, to the extent they can be ascertained.

                   102. Pursuant to Section 542.335(1)(k), Fla. Stat., and Section 17 of the

        Steve Mullen Agreement, Plaintiff is entitled to recover the fees it incurs in

        prosecuting this action.




                                                     25
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 26 of 45 PageID 26




                   103. Pursuant to Section 542.335(1)(j), Fla. Stat., Plaintiff is entitled to an

        immediate injunction restraining Steve Mullen’s breaches of the non-competition

        provision.

                   WHEREFORE, Plaintiff seeks a judgment against Steve Mullen for all

        ascertainable damages and interest, and respectfully requests entry of a temporary

        and permanent injunction enjoining Steve Mullen from violating the non-

        competition provision, awarding Plaintiff its attorneys’ fees and costs incurred in

        prosecuting this action pursuant to Section 542.335(1)(k), Fla. Stat., and Section 17

        of the Steve Mullen Agreement, and requests such further relief as this Court deems

        just and proper.

                              Count V – Breach of Covenant Not to Solicit
                                            (Steve Mullen)

                   104. Plaintiff realleges and incorporates the allegations contained in

        Paragraphs 1 through 59 above.

                   105. On or about June 8, 2015, Steve Mullen entered into the Steve Mullen

        Agreement with Quality Labor.

                   106. Pursuant to Section 5(a) of the Steve Mullen Agreement, Steve Mullen

        agreed that while employed and for twenty-four (24) months thereafter, Steve

        Mullen would not solicit and of Quality Labor’s clients.

                   107. Pursuant to Section 5(a) of the Steve Mullen Agreement, Steve Mullen

        agreed that while employed and for twenty-four (24) months thereafter, Steve

                                                      26
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 27 of 45 PageID 27




        Mullen would not “call upon any Customer or Customers of [Quality Labor], for the

        purpose of soliciting, selling, renting or other business promotion […] nor will he in

        any way, directly or indirectly, for himself or on behalf of, or in conjunction with

        any other person, persons, firm, partnership, corporation or company, solicit, divert,

        or take away any such Customers of [Quality Labor].”8

                   108. Similarly, pursuant to Section 5(b) of the Steve Mullen Agreement,

        Steve Mullen agreed that while employed and for twenty-four (24) months

        thereafter, Steve Mullen would not “accept employment with, hire, or enter into

        business with, any person who then is, or at any time within less than one full year

        preceding said employment, hiring or entry into business has been, in [Quality

        Labor’s] employ, nor directly or indirectly solicit any of [Quality Labor’s]

        employees to work for any company or business that is competitive with [Quality

        Labor], whether or not the Employee has any part in or association with that

        competitive company or business.”

                   109. The non-solicitation provisions are necessary to protect and maintain

        Plaintiff’s legitimate business interests, including but not limited to: (i) its trade

        secrets, (ii) its valuable and confidential business information, (iii) its substantial


                   8
                 The Steve Mullen Agreement defines Customer to include “a natural person or business
        entity with which [Quality Labor] has established an advantageous business relationship, either
        through oral or written contract or other recognized commitment to obtain or receive the products
        or services of Company regarding specific project(s) in which customer desires [Quality Labor] to
        participate.” Ex. C, §3(b).


                                                       27
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 28 of 45 PageID 28




        relationships with specific prospective or existing clients, and (iv) its goodwill

        associated with the Quality Labor name throughout the state of Texas.

                   110. The twenty-four month restriction on the solicitation of Quality Labor’s

        Team Members and clients is reasonable to protect Plaintiff’s legitimate business

        interests.

                   111. Steve Mullen breached the non-solicitation provisions by inviting

        current or prospective Quality Labor Team Members to complete Scale and Change

        applications and by calling upon at least one Quality Labor client in an attempt to

        solicit the client to move its business to Scale and Change.

                   112. Steve Mullen’s breaches of the Steve Mullen Agreement have caused

        and will cause Plaintiff irreparable harm in the form of, among other things, loss of

        customers and goodwill.

                   113. Plaintiff lacks an adequate remedy at law, and the interest of the public

        will be well-served by the entry of an injunction.

                   114. Pursuant to Section 542.335(1)(k), Fla. Stat., and Section 17 of the

        Steve Mullen Agreement, Plaintiff is entitled to recover the fees it incurs in

        prosecuting this action.

                   115. Pursuant to Section 542.335(1)(j), Fla. Stat., Plaintiff is entitled to an

        immediate injunction restraining Steve Mullen’s actual and threatened breach of the

        non-solicitation provisions.


                                                      28
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 29 of 45 PageID 29




                   116. Further, as a result of Steve Mullen’s acts and omissions, Plaintiff is

        entitled to recover its damages, to the extent they can be ascertained.

                   WHISEFORE, Plaintiff seeks a judgment against Steve Mullen for all

        ascertainable damages and interest, and respectfully requests entry of a temporary

        and permanent injunction enjoining Steve Mullen from violating the non-solicitation

        provisions, awarding Plaintiff its attorneys’ fees and costs incurred in prosecuting

        this action pursuant to Section 542.335(1)(k), Fla. Stat., and Section 17 of the Steve

        Mullen Agreement, and requests such further relief as this Court deems just and

        proper.

                     Count VI – Breach of Covenant Not to Disclose or Use Confidential
                                            Information
                                           (Steve Mullen)

                   117. Plaintiff realleges and incorporates the allegations contained in

        Paragraphs 1 through 59 above.

                   118. On or about June 8, 2015, Steve Mullen entered into the Steve Mullen

        Agreement with Quality Labor.

                   119. Pursuant to Section 6 of the Steve Mullen Agreement, Steve Mullen

        agreed not to disclose any Confidential Information, as defined in the Steve Mullen

        Agreement to include, among other things, customer lists, vendor lists, all business

        records and personnel data related to the employees of the Company.




                                                    29
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 30 of 45 PageID 30




                   120. Steve Mullen breached Section 6 of the Steve Mullen Agreement by

        utilizing Quality Labor’s Confidential Information to divert Quality Labor’s clients

        and Quality Labor’s actual and potential Team Members from Quality Labor to

        Scale and Change.

                   121. Steve Mullen’s actions during the term of the Steve Mullen Agreement

        constitute an actual, and a threatened, breach of the confidentiality provision as he

        is in a position to, and already has, used and disclosed Plaintiff’s trade secrets and

        Confidential Information to the detriment of Quality Labor.

                   122. Steve Mullen’s breach, and threatened breach, of the confidentiality

        provision have caused and will cause Plaintiff irreparable harm in the form of,

        among other things, loss of customers and goodwill.

                   123. Plaintiff lacks an adequate remedy at law, and the interest of the public

        will be well-served by the entry of an injunction.

                   124. Pursuant to Section 542.335(1)(k), Fla. Stat., and Section 17 of the

        Steve Mullen Agreement, Plaintiff is entitled to recover the fees it incurs in

        prosecuting this action.

                   125. Pursuant to Section 542.335(1)(j), Fla. Stat., Plaintiff is entitled to an

        immediate injunction restraining Steve Mullen’s actual and threatened breach of the

        confidentiality provisions.




                                                      30
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 31 of 45 PageID 31




                   126. Further, as a result of Steve Mullen’s acts and omissions, Plaintiff is

        entitled to recover its damages, to the extent they can be ascertained.

                   WHISEFORE, Plaintiff seeks a judgment against Steve Mullen for all

        ascertainable damages and interest, and respectfully requests entry of a temporary

        and permanent injunction enjoining Steve Mullen from violating the confidentiality

        provision, awarding Plaintiff its attorneys’ fees and costs incurred in prosecuting this

        action pursuant to Section 542.335(1)(k), Fla. Stat., and Section 17 of the Steve

        Mullen Agreement, and requests such further relief as this Court deems just and

        proper.

                        Count VII – Tortious Interference with Business Relationships
                                              (All Defendants)

                   127. Plaintiff realleges and incorporates the allegations contained in

        Paragraphs 1 through 59 above.

                   128. A business relationship exists between Plaintiff and its clients,

        employees and Team Members.

                   129. Defendants have knowledge of the business relationships between

        Plaintiff and its clients, employees and Team Members.

                   130. Defendants intentionally and unjustifiably interfered with Plaintiff’s

        business relationships with its Team Members by using Plaintiff’s Confidential

        Information to contact and solicit Plaintiff’s Team Members and directing them

        toward employment with Scale and Change.

                                                    31
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 32 of 45 PageID 32




                   131. Further, Steve Mullen intentionally and unjustifiably interfered with

        Plaintiff’s business relationships with its clients by using Plaintiff’s Confidential

        Information to contact and solicit Plaintiff’s clients on behalf of Scale and Change.

                   132. Defendants lack any justification or privilege for interfering with

        Plaintiff’s business relationships.

                   133. Plaintiff has suffered, and will continue to, suffer damages as a direct

        and proximate result of Defendants’ interference with its business relationships.

                   134. As a result of Defendants’ acts and omissions, Plaintiff is entitled to

        recover its damages to the extent ascertainable.

                   135. Further, Defendants’ actual tortious interference and threatened tortious

        interference has caused and will cause Plaintiff irreparable harm in the form of,

        among other things, loss of customers and goodwill.

                   136. Plaintiff lacks an adequate remedy at law, and the interest of the public

        will be well-served by the entry of an injunction.

                   WHEREFORE, Plaintiff seeks entry of a judgment against Defendants for

        intentional interference with its business relationships awarding all ascertainable

        damages and interest, and respectfully requests entry of preliminary and permanent

        injunctive relief enjoining Defendants from tortiously interfering with Plaintiff’s

        contractual and business relations, and requests such further relief as this Court

        deems just and proper.


                                                     32
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 33 of 45 PageID 33




                           Count VIII – Violation of the Defend Trade Secrets Act
                                              (All Defendants)

                   137. Plaintiff realleges and incorporates the allegations contained in

        Paragraphs 1 through 59 above.

                   138. This is a claim by Plaintiff against Defendants for violations of the

        Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1831, et seq. and, in particular for

        violation of 18 U.S.C. § 1836(b).

                   139. The Confidential Information stored in Plaintiff’s servers and accessed

        by Defendants, including Quality Labor’s client list and Team Member list,

        constitute trade secrets in that they: (a) derive independent economic value from not

        being generally known to the public or to other persons who can obtain economic

        value from its disclosure or use; and (b) have been the subject of reasonable efforts

        to maintain their secrecy.

                   140. Defendants were fully aware of the confidential and trade secret nature

        of the Confidential Information contained in the Quality Labor’s databases,

        including Quality Labor’s client list and Team Member list, pricing, and other

        proprietary information.

                   141. Pursuant to the Galvan Agreement, the Steve Mullen Agreement, and

        common law, Defendants had a duty to maintain the secrecy of Quality Labor’s trade

        secrets.



                                                    33
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 34 of 45 PageID 34




                   142. Defendants subsequently used Quality Labor’s trade secrets for their

        own benefit and the benefit of a third party. Upon information and belief, Defendants

        did so to further Scale and Change’s business in Texas and in other states across the

        United States.

                   143. Defendants’ improper access and subsequent use of Plaintiff’s trade

        secret information was deliberate and intentional.

                   144. Defendants’ deliberate and intentional actions in: (a) improperly

        accessing Plaintiff’s trade secret information, and/or (b) using Plaintiff’s trade secret

        information constitute trade secret misappropriation.

                   145. Defendants’ actions are the direct and proximate cause of damages to

        Plaintiff.

                   146. As a direct and proximate cause of Defendants’ trade secret

        misappropriation, Defendants have been unjustly enriched in an amount no less than

        the amount of business lost by Plaintiff.

                   147. Defendants have engaged in willful and malicious misappropriation

        and by reason thereof, Plaintiff is entitled to twice the amount of its actual damages

        and/or the amounts by which Defendants have been unjustly enriched as exemplary

        damages pursuant to 18 U.S.C. § 1836(b)(3)(C).




                                                    34
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 35 of 45 PageID 35




                   148. Further, Defendants’ trade secret misappropriation have caused and

        will cause Plaintiff irreparable harm in the form of, among other things, loss of

        customers and goodwill.

                   149. Plaintiff lacks an adequate remedy at law, and the interest of the public

        will be well-served by the entry of an injunction.

                   150. Defendants have irreparably injured Plaintiff, and such injury will

        continue unless enjoined by this Court.

                   151. As a result of Defendants’ acts and omissions, Plaintiff is entitled to

        recover damages to the extent they can be ascertained.

                   152. Because Defendants willfully and maliciously misappropriated its trade

        secrets, Plaintiff is also entitled to its attorney’s fees, pursuant to 18 U.S.C.

        1826(b)(3)(D).

                   153. Plaintiff seeks temporary and permanent injunctive relief, pursuant to

        18 U.S.C. § 1836(b)(3)(A), to prevent further misappropriation of its Confidential

        Information.

                   WHEREFORE, Plaintiff seeks a judgment against Defendants awarding all

        ascertainable damages and interest, exemplary damages, along with attorneys’ fees

        and costs incurred in prosecuting this action. Plaintiff also respectfully requests

        entry of a temporary and permanent injunction enjoining Defendants from using any

        of Plaintiff’s misappropriated trade secrets, compelling the return of any retained


                                                     35
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 36 of 45 PageID 36




        Quality Labor documentation that would constitute a trade secret, and requests such

        further relief as this Court deems just and proper.


                        Count IX – Violation of the Florida Uniform Trade Secret Act
                                              (All Defendants)

                   154. Plaintiff realleges and incorporates the allegations contained in

        Paragraphs 1 through 59 above.

                   155. This is a claim by Plaintiff against Defendants for violation of Florida’s

        Uniform Trade Secrets Act Fl. Stat. § 688, et seq. and, in particular for violation of

        § 688.002.

                   156. The Confidential Information stored in Plaintiff’s servers and accessed

        by Galvan, including Quality Labor’s client list and Team Member list, constitute

        trade secrets in that they: (a) derive independent economic value from not being

        generally known to the public or to other persons who can obtain economic value

        from its disclosure or use; and (b) have been the subject of reasonable efforts to

        maintain their secrecy.

                   157. Defendants were fully aware of the confidential and trade secret nature

        of the Confidential Information contained in the Quality Labor’s databases,

        including Quality Labor’s client list and Team Member list, pricing, and other

        proprietary information.




                                                      36
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 37 of 45 PageID 37




                   158. Pursuant to the Galvan Agreement, the Steve Mullen Agreement, and

        common law, Defendants had a duty to maintain the secrecy of Quality Labor’s trade

        secrets.

                   159. Defendants’ deliberate and intentional actions in: (a) improperly

        accessing Plaintiff’s trade secret information, and/or (b) using Plaintiff’s trade secret

        information constitute trade secret misappropriation.

                   160. Defendants’ actions are the direct and proximate cause of damages to

        Plaintiff.

                   161. As a direct and proximate cause of Defendants’ trade secret

        misappropriation, Defendants have been unjustly enriched in an amount no less than

        the amount of business lost by Plaintiff.

                   162. Further, Defendants’ trade secret misappropriation has caused and will

        cause Plaintiff irreparable harm in the form of, among other things, loss of customers

        and goodwill.

                   163. Plaintiff lacks an adequate remedy at law, and the interest of the public

        will be well-served by the entry of an injunction.

                   164. As a result of Defendants’ acts and omissions, Plaintiff is entitled to

        recover its ascertainable damages.

                   165. Plaintiff seeks temporary and permanent injunctive relief, pursuant to

        section 688.003, Fla. Stat.


                                                     37
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 38 of 45 PageID 38




                   166. Because Defendants willfully and maliciously misappropriated its trade

        secrets, Plaintiff is also entitled to exemplary damages, pursuant to section 688.004,

        Fla. Stat.

                   167. Because Defendants willfully and maliciously misappropriated its trade

        secrets, Plaintiff is also entitled to its attorney’s fees, pursuant to section 688.005,

        Fla. Stat.

                   WHEREFORE, Plaintiff seeks a judgment against Defendants awarding all

        ascertainable damages and interest, exemplary damages, along with attorneys’ fees

        and costs incurred in prosecuting this action. Plaintiff also respectfully requests

        entry of a temporary and permanent injunction enjoining Defendants from using any

        of Plaintiff’s misappropriated trade secrets, compelling the return of any retained

        Quality Labor documentation that would constitute a trade secret, and requests such

        further relief as this Court deems just and proper.

                                    Count X – Breach of Fiduciary Duties
                                              (All Defendants)

                   168. Plaintiff realleges and incorporates the allegations contained in

        Paragraphs 1 through 59 above.

                   169. Pursuant to the Galvan Agreement, Galvan served Quality Labor as its

        employee.

                   170. Pursuant to the Steve Mullen Agreement, Steve Mullen served Quality

        Labor as its employee.

                                                    38
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 39 of 45 PageID 39




                   171. As employees of Quality Labor, Defendants owed Quality Labor a duty

        of loyalty, good faith, fair dealing and trust.

                   172. By virtue of these duties, Defendants were prohibited from acting in a

        disloyal manner, including by taking Quality Labor’s confidential and proprietary

        information acquired during their employment, competing with Quality Labor, and

        interfering with Quality Labor’s relationships with its clients and team members.

                   173. Defendants breached these duties by, among other things, competing

        with Quality Labor, misappropriating Quality Labor’s trade secrets and Confidential

        Information, conducting work on behalf of Scale and Change while working for

        Quality Labor, and diverting clients and employees away from Quality Labor—all

        while continuing to accept compensation from Quality Labor.

                   174. As a result of these breaches, Plaintiff has suffered irreparable harm and

        damage.

                   175. As a result of Defendants’ acts and omissions, Plaintiff is entitled to

        recover its damages to the extent ascertainable.

                   176. Further, Defendants’ actual and threatened breaches have caused and

        will cause Plaintiff irreparable harm in the form of, among other things, loss of

        customers and goodwill.

                   177. Plaintiff lacks an adequate remedy at law, and the interest of the public

        will be well-served by the entry of an injunction.


                                                      39
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 40 of 45 PageID 40




                   WHEREFORE, Plaintiff seeks entry of a judgment against Defendants for

        breach of fiduciary duties, awarding all ascertainable damages and interest, and

        respectfully requests entry of preliminary and permanent injunctive relief enjoining

        Defendants from further breaches, and requests such further relief as this Court

        deems just and proper.

                                         Count XI– Conversion
                                           (All Defendants)

                   178. Plaintiff realleges and incorporates the allegations contained in

        Paragraphs 1 through 59 above.

                   179. While still in the employ of Quality Labor, Galvan misappropriated, at

        a minimum Quality Labor’s Team Member lists. Upon information and belief,

        Galvan also misappropriated Quality Labor’s client lists.

                   180. While still in the employ of Quality Labor, Steve Mullen

        misappropriated Quality Labor’s Team Member lists and client lists.

                   181. Defendants wrongfully asserted dominion over Quality Labor’s

        property—namely, its client lists and Team Member lists.

                   182. Defendants’ actions were inconsistent with Quality Labor’s ownership

        of its client lists and Team Member lists.

                   183. As a result of Defendants’ conduct, Plaintiff has been damaged.




                                                    40
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 41 of 45 PageID 41




                   WHEREFORE, Plaintiff seeks entry of a judgment against Defendants for

        conversion, awarding all damages and interest, together with such other and further

        relief as this Court deems appropriate.

                                      Count XII– Unjust Enrichment
                                                (Galvan)

                   184. Plaintiff realleges and incorporates the allegations contained in

        Paragraphs 1 through 59 above.

                   185. This count is pled in the alternative to Counts I-III.

                   186. Quality Labor conferred a benefit on Galvan in the form of salary.

                   187. Galvan voluntarily accepted payment and retained this benefit while

        failing to perform her duties for Quality Labor.

                   188. Galvan has been unjustly enriched to the extent she was compensated

        for services by Quality Labor that were not performed for the benefit of Quality

        Labor.

                   189. Based on Quality Labor’s investigation, to date, Galvan has retained at

        least $28,347.68 in payment for salary and commissions from September 7, 2020

        onward, that was incurred for the benefit of herself, Scale and Change and/or

        Myrick—not Quality Labor.

                   190. Equity requires that Galvan remit this amount to Quality Labor.




                                                      41
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 42 of 45 PageID 42




                   WHEREFORE, Plaintiff seeks a judgment in its favor and against Galvan for

        unjust enrichment, awarding damages, costs, and interest, together with any such

        other and further relief deemed appropriate by the Court.

                                     Count XIII– Unjust Enrichment
                                             (Steve Mullen)

                   191. Plaintiff realleges and incorporates the allegations contained in

        Paragraphs 1 through 59 above.

                   192. This count is pled in the alternative to Counts IV-VI.

                   193. Quality Labor conferred a benefit on Steve Mullen in the form of salary.

                   194. Steve Mullen voluntarily accepted payment and retained this benefit

        while failing to perform his duties for Quality Labor.

                   195. Steve Mullen has been unjustly enriched to the extent he was

        compensated for services by Quality Labor that were not performed for the benefit

        of Quality Labor.

                   196. Based on Quality Labor’s investigation, to date, Steve Mullen has

        retained at least $28,482.32 in payment for salary and commissions from September

        7, 2020 onward, that was incurred for the benefit of himself, Scale and Change

        and/or Myrick—not Quality Labor.

                   197. Equity requires that Steve Mullen remit this amount to Quality Labor.




                                                     42
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 43 of 45 PageID 43




                   WHEREFORE, Plaintiff seeks a judgment in its favor and against Steve

        Mullen for unjust enrichment, awarding damages, costs, and interest, together with

        any such other and further relief deemed appropriate by the Court.

                                      Count XIV – Civil Conspiracy
                                            (All Defendants)

                   198. Plaintiff realleges and incorporates all preceding allegations set forth

        above.

                   199. Defendants conspired with one another and with Scott Mullen to

        commit the unlawful acts described in Counts I-XIII, above.

                   200. Galvan engaged in several overt acts in pursuance of the conspiracy—

        including without limitation, fielding applications for Scale and Change while

        employed by Quality Labor, utilizing Quality Labor’s confidential and proprietary

        information in furtherance of Scale and Change’s business, and staffing Scale and

        Change’s projects with Quality Labor’s Team Members.

                   201. Steve Mullen engaged in several overt acts in pursuance of the

        conspiracy—including without limitation, fielding applications for Scale and

        Change while employed by Quality Labor, utilizing Quality Labor’s confidential and

        proprietary information in furtherance of Scale and Change’s business, and soliciting

        Quality Labor’s clients on behalf of Scale and Change.

                   202. As a result of acts performed in pursuit of the conspiracy, Plaintiff has

        been damaged.

                                                     43
4843-8372-9379.2
        Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 44 of 45 PageID 44




                   WHEREFORE, Plaintiff seeks entry of a judgment against Defendants for

        civil conspiracy, awarding all damages and interest, together with such other and

        further relief as this Court deems appropriate.


                                         JURY TRIAL DEMAND

                   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial

        by jury for all issues triable by jury.


          Dated: April 1, 2021                         /s/ Michael Gay
                                                       Michael Gay
                                                       Florida Bar No: 938191
                                                       Primary Email: mgay@foley.com
                                                       Secondary Email: sscott@foley.com
                                                       Emily J. Lang
                                                       Florida Bar No: 1011367
                                                       Primary Email: elang@foley.com
                                                       Secondary Email: kwarren@foley.com
                                                       FOLEY & LARDNER LLP
                                                       111 N. Orange Avenue, Suite 1800
                                                       Orlando, Florida 32801-2386
                                                       Telephone: 407-423-7656
                                                       Facsimile: 407-648-1743

                                                       Counsel for Quality Labor
                                                       Management, LLC




                                                     44
4843-8372-9379.2
Case 6:21-cv-00588-PGB-GJK Document 1 Filed 04/01/21 Page 45 of 45 PageID 45




                  31
